Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is responsive to the Request for Continued Examination filed on 12/09/2022.
Claims 1-6 and 11-29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed, with respect to the amended Claim 1 and rejection of Claims 1-6 and 11-29 under nonstatutory double patenting, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-6 and 11-29 under nonstatutory double patenting have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Maeda et al. (US Pub. 2012/0167201 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 11-15, 17-21, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 9 and 15 of U.S. Patent No. 10,735612 in view of Maeda et al. (US Pub. 2012/0167201 A1).
A comparison o the claims from the current application and U.S. Patent No. 10,735612 is shown below.
Current Application
U.S. Patent No. 10,735612
1. An information processing apparatus,
comprising:
a display;
a power supply unit; and
one or more controllers including one or more
processors and one or more memories,
the one or more controllers being configured to:
(1) cause the display to display a function
selection screen that enables a user to select a
function,
(2) cause the display to display a first screen that enables a user to input information to
identify a user when the function is selected by a
user on the function selection screen, and
(3) cause the power supply unit to supply power
to a predetermined hardware to be used for
performing the selected function when the user
is identified at the first screen.
1. A multifunction apparatus, comprising:
a display unit;
and a control unit that includes one or more
memories and one or more processors;
wherein the control unit causes the display unit
to display a selection screen for selecting a
function from among a plurality of functions,
determines whether or not a user is authorized
to use the function selected by the user on the
selection screen,
turns on one or more devices corresponding to
the selected function when it is determined that the user is authorized to use the selected
function,
wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,
and performs the selected function in accordance
with an instruction for performing the selected
function.
11. A control method of an information
processing apparatus, comprising:
displaying a function selection screen that
enables a user to select a function;
displaying a first screen that enables
a user to input information identifying the user
when the function is selected by the user
on the function selection screen; and
supplying power to a predetermined hardware to
be used to perform the selected function when
the user is identified at the first screen.
9. A method for controlling a multi-function
apparatus, comprising:
displaying a selection screen for selecting a
function from among a plurality of functions;
and determining whether or not a user is
authorized to use the function selected by the
user on the selection screen,
turning on one or more of devices corresponding
to the selected function when it is determined
that the user is authorized to use the selected
function,
wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,
and performing the selected function in
accordance with an instruction for performing
the selected function.
12. An information processing apparatus,
comprising:
a display; and
one or more controllers including one or more
processors and one or more memories,
and configured to (1) cause the display to display
a function selection screen for selecting a
a first function and a second function, (2) cause the display to display a first screen that enables a user to input information to identify the user when the first function is selected by the user on the function selection screen (3) determine whether or not the user is authorized to use the function selected by a user on the function selection screen and (4) cause the power supply unit to supply power to a predetermined hardware to be used for performing the selected function if it is determined that the user is authorized to use the first function selected by the user on the function selection screen, cause the power supply unit not to supply power to a predetermined hardware to be used for performing the selected function if it is determined that the user is not authorized to
use the function selected by the user on the
function selection screen.
1. A multifunction apparatus, comprising:
a display unit;
and a control unit that includes one or more
memories and one or more processors;
wherein the control unit causes the display unit
to display a selection screen for selecting a
function from among a plurality of functions,
determines whether or not a user is authorized
to use the function selected by the user on the
selection screen,
turns on one or more devices corresponding to
the selected function when it is determined that the user is authorized to use the selected
function,
wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,
and performs the selected function in accordance
with an instruction for performing the selected
function.
21. A control method of the information
processing apparatus comprising:
displaying a function selection screen for
selecting a function;
displaying a first screen that enables
a user to input information to identify the user
when the function is selected by the user on the
function selection screen;
determining whether or not a user is authorized
to use the function selected by a user on the
function selection screen; and
suppling power, by a power supply unit, to a predetermined hardware to be used for performing the selected function if it is determined that the user is authorized to use the function selected by the user on the function selection screen, and not supplying the power to the predetermined hardware by the power supply unit if it is determined that the user is not
authorized to use the function selected by the
user on the function selection screen.
9. A method for controlling a multi-function
apparatus, comprising:
displaying a selection screen for selecting a
function from among a plurality of functions;
and determining whether or not a user is
authorized to use the function selected by the
user on the selection screen,
turning on one or more of devices corresponding
to the selected function when it is determined
that the user is authorized to use the selected
function,
wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,
and performing the selected function in
accordance with an instruction for performing
the selected function.


Regarding Claim 1, Claim 1 of U.S. Patent No. 10,735,612 is similar to Claim 1 of the current application, except that Claim 1 of the application includes a controller configured to cause the display to display a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen and a power unit that supplies power to the predetermined hardware.
Claim 1 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function.
Maeda teaches displaying a user authenticating screen for inputting user identification information when a function is selected by a user at a multifunction device (see Fig.4 (S13) and paragraph [0076], displaying login screen for inputting user identification information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the information processing apparatus of Claim 1 a controller configured to cause the display to display a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen. The motivation would be to display a screen for enabling a user provide identification information when a function is selected.
Regarding Claim 3, Claim 1 of U.S. Patent No. 10,735,612 includes the limitation of Claim 3 of the application.
Regarding Claim 4, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 6, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 1 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for displaying an input field for a user name and a password.
Maeda, however, teaches a login screen for enabling a user to enter a user name and password (see paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the apparatus of Claim 1 a display screen with input field for a user name and a password. The motivation would be to enable a user to enter the user authentication information via a display screen.
Regarding Claim 11, Claim 9 of U.S. Patent No. 10,735,612 is similar to Claim 11 of the current application, except that Claim 11 of the application includes a step for displaying a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen, and supplying power to the predetermined hardware.
Claim 9 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function.
Maeda teaches displaying a user authenticating screen for inputting user identification information when a function is selected by a user at a multifunction device (see Fig.4 (S13) and paragraph [0076], displaying login screen for inputting user identification information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for displaying a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen. The motivation would be to display a screen for enabling a user provide identification information when a function is selected.
Regarding Claim 12, Claim 1 of U.S. Patent No. 10,735,612 is similar to Claim 12 of the current application, except that Claim 12 of the current application includes a controller configured to cause the display to display a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen and a power unit that supplies power to the predetermined hardware.
Claim 1 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function.
Maeda teaches displaying a user authenticating screen for inputting user identification information when a function is selected by a user at a multifunction device (see Fig.4 (S13) and paragraph [0076], displaying login screen for inputting user identification information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the information processing apparatus of Claim 12 a controller configured to cause the display to display a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen. The motivation would be to display a screen for enabling a user provide identification information when a function is selected.
Regarding Claim 13, Claim 15 of U.S. Patent No. 10,735,612 is similar to Claim 12 of the current application.
Regarding Claim 14, Claim 1 of U.S. Patent No. 10,735,612 includes the limitation of Claim 14 of the application.
Regarding Claim 17, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 12 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for displaying an input field for a user name and a password.
Maeda, however, teaches a login screen for enabling a user to enter a user name and password (see paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the apparatus of Claim 12 a display screen with input field for a user name and a password. The motivation would be to enable a user to enter the user authentication information via a display screen.
Regarding Claim 19, the rationale provided for the rejection of Claim 12 is incorporated herein.
Regarding Claim 20, the rationale provided for the rejection of Claim 12 is incorporated herein.
Regarding Claim 21, Claim 9 of U.S. Patent No. 10,735,612 is similar to Claim 21 of the current application, except that Claim 21 of the application includes a step for displaying a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen, and supplying power to the predetermined hardware.
Claim 9 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function.
Maeda teaches displaying a user authenticating screen for inputting user identification information when a function is selected by a user at a multifunction device (see Fig.4 (S13) and paragraph [0076], displaying login screen for inputting user identification information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 21 the step for displaying a first screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen. The motivation would be to display a screen for enabling a user provide identification information when a function is selected.
Regarding Claim 22, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 23, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 23 of the current application.
Regarding Claim 24, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 24 of the current application.
Regarding Claim 25, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 25 of the current application.
Regarding Claim 26, Claim 6 of U.S. Patent No. 10,735,612 is similar to Claim 26 of the current application.
Regarding Claim 28, Claim 2 of U.S. Patent No. 10,735,612 is similar to Claim 26 of the current application.
Regarding Claim 29, Claim 2 of U.S. Patent No. 10,735,612 is similar to Claim 26 of the current application.
Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being
unpatentable over Claim 1 of U.S. Patent No. 10,735,612 in view of Maeda et al. (US Pub. 2012/0167201 A1), and in further in view of Uruma (US Pub. 2006/0007469 A1).
Regarding Claim 5, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 1 of the current application, but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for utilizing the user information stored on an IC card as user authentication information.
Uruma, however, teaches using the information stored on an IC card as user identification information (see paragraph [0147]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize information stored on an IC card as user authentication information. The motivation would be to use a tangible and portable device to authenticate a user.
Regarding Claim 16, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 12 of the current application, but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for utilizing the user information stored on an IC card as user authentication information.
Uruma, however, teaches using the information stored on an IC card as user identification information (see paragraph [0147]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize information stored on an IC card as user authentication information. The motivation would be to use a tangible and portable device to authenticate a user.
Claim 27 is rejected on the ground of nonstatutory double patenting as being
unpatentable over Claim 1 of U.S. Patent No. 10,735,612 in view of Maeda et al. (US Pub. 2012/0167201 A1), and in further in view of Shaw et al. (US Pi. 2009/0009802 A1).
Regarding Claim 27, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 27 of the current application, but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation wherein the information to identify the user is information of fingerprint.
Shaw, however, teaches providing fingerprint information as user authentication information when using a printing function at a multifunction device (see Fig.1 (31,35) and paragraph [0023]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize fingerprint information as user authentication information at the first screen of the apparatus. The motivation would be to use a particular biometric information as the user authentication information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672